Citation Nr: 1224951	
Decision Date: 07/18/12    Archive Date: 07/20/12

DOCKET NO.  08-35 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for migratory phlebitis with embolism.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel



INTRODUCTION

The appellant served in the Marine Corps Reserve from June 1969 to November 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In March 2010, the appellant testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  At the hearing, the appellant submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).


FINDING OF FACT

There is no competent and credible evidence establishing that the appellant suffered a right leg injury or phlebitis during service.


CONCLUSION OF LAW

The criteria for establishing service connection for migratory phlebitis with embolism have not been met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) redefined VA's duty to assist a claimant in the development of a claim for VA benefits. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011). 

The notice requirements of the VCAA require VA to notify the appellant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain. 38 C.F.R. § 3.159(b) (2011).  The United States Court of Appeals for Veterans Claims (Court) has stated that the requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO). Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Insufficiency in the timing or content of VCAA notice is harmless, however, if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374   (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule). 

In this case, in a November 2006 pre-rating letter, the RO provided VCAA notice. In that letter, VA advised the appellant what information and evidence was needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  VA also advised the appellant as to how VA determines disability ratings and effective dates, and the type of evidence to establish such in the November 2006 letter.  The case was last adjudicated in January 2012. 

The record reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the appellant, including service treatment records, post-service treatment records, lay statements, and the transcript of a March 2010 Travel Board hearing.  The Board further notes that VA has substantially complied with the prior remand directives with respect to the claim being decided.  

This matter was most recently before the Board in June 2010, when the case was remanded to the RO (via the Appeals Management Center (AMC), in Washington, D.C.).  The purpose of this remand was to obtain additional service personnel records regarding the appellant's periods of ACDUTRA and INACDUTRA and request additional treatment records from Dr. P.S. regarding the exact dates of treatment.  Notably, in a July 2010 letter, the AMC requested that the appellant complete and return an authorization and consent form for the treatment records of Dr. P.S.  The record demonstrates that the appellant did not reply to this request.  All of the actions previously sought by the Board through its prior development request appear to have been completed as directed, and it is of note that the appellant does not contend otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  Subsequently, a supplemental statement of the case (SSOC) was issued in January 2012, which confirmed and continued the previous denial.  Accordingly, the Board is satisfied that there has been substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board notes that the appellant has not been afforded a VA examination to determine the nature and etiology of his migratory phlebitis.  However, in the absence of credible evidence of an injury to the right leg or phlebitis during a period of ACDUTRA or INACDUTRA, a VA examination is not required.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79 (2006); see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (where the Board makes a finding that lay evidence regarding an in-service event or injury is not credible, a VA examination is not required).  

The appellant was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the appellant and VA in obtaining such evidence.  The appellant has actively participated in the claims process by submitting evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process, and he has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the appellant.  See Pelegrini, 18 Vet. App. at 121.  Thus, any such error is harmless and does not prohibit consideration of the claim. See Conway, 353 F.3d at 1374; Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); 12 Vet App. 341, 346 (1999). 

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in the line of duty, and any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled from an injury incurred or aggravated in the line of duty.  38 U.S.C.A.§ 101(24) (2011). That is to say, when a claim is based on a period of ACDUTRA, there must be evidence that the individual concerned became disabled during the period of ACDUTRA as a result of a disease or injury incurred or aggravated in the line of duty.  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez v. West, 11 Vet. App.415, 419 (1998).  

Every person employed in the active military, naval, or air service shall be taken to have been in sound condition when examined, accepted, and enrolled for military service, except as to defects, infirmities, or disorders noted at the time of the military entrance examination, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such military service.  See 38 U.S.C.A. § 1111 (West 2002).  

A preexisting injury or disease will be considered to have been aggravated by active military service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  Aggravation may not be conceded, however, where the disability underwent no increase in severity during service.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  

The Board notes that the presumption of soundness under 38 U.S.C.A. § 1111 and the presumption of aggravation under 38 U.S.C.A. § 1153 and incorporated by section 101(24)(B) (defining active military service to include any period of ACDUTRA during which the individual was disabled from a disease or injury incurred or aggravated in the line of duty) do not apply to the appellant because he is claiming an injury and resulting disabilities due to an event that occurred while serving on ACDUTRA and he has not otherwise established service connection for any disability.  Donnellan v. Shinseki, 24 Vet. App. 167, 171 (2010); Smith v. Shinseki, 24 Vet. App. 40, 46, 48 (2010).  


The Board has reviewed all the evidence in the appellant's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail. Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

In deciding the appeal, the Board must determine whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (2011).

Factual Background and Analysis

Historically, service connection for migratory phlebitis with embolism was previously denied by rating decisions in July 1980 and November 1993 because there was no evidence to show that a chronic condition was incurred in or caused by the appellant's military service.

The appellant filed his request to reopen a claim for service connection for migratory phlebitis with embolism in October 2006.  The claim was denied by the RO in the September 2007 rating decision on appeal, but was then addressed on the merits in a September 2008 statement of the case following the submission of additional evidence.  In a June 2010 decision, the Board found that new and material evidence had been submitted and reopened the claim.  The issue was remanded for additional development in a June 2010 Board Remand.  

The appellant asserts that he injured his leg in a pool during basic training in 1969 and that the injury led to extensive treatment for migratory phlebitis.  Following a review of the record, the Board finds that the preponderance of the evidence is against the claim.

Personnel records demonstrate that the appellant had a period of ACDUTRA between June 24, 1969 and December 12, 1969.  He apparently had inactive training on March 24 to 26, 1970 and June 6 to 21, 1970.  No periods of ACDUTRA or INACDUTRA are demonstrated after June 1970; notably, the appellant was found to be unfit for retention in June 1971 secondary to a psychiatric disorder.  

Service treatment records are silent as to any leg injury or leg disorder.  A November 1969 treatment record noted that the appellant was treated for a twisted left ankle from an inversion injury.  The condition resolved in one week with no further complaints or findings.  The appellant's June 1971 report of medical examination noted normal lower extremities and a normal vascular system.  In his June 1971 report of medical history, the appellant reported that he did not have nor had he previously had cramps in his legs.  

A December 1971 private treatment record from Dr. P.S. demonstrates that the appellant was a 20 year old male who developed overt phlebitis of the right leg two months prior.  It was noted that the appellant had a painful calf and that his first overt symptoms occurred while swimming in mid-October.  

In a February 1993 statement, the appellant asserted that he sustained a trauma to the right leg in 1969 and received treatment for it in 1970.  In a May 1993 report of injury the appellant reported that an accident occurred in July 1969 and that he sustained a trauma to the leg during training in a swimming pool.  In November 2006, the appellant stated that during basic training after a swimming exercise, he noticed a raised hot welt on his right leg but noted that in the Marines you did not go to sick call for such complaints.  In a November 2006 statement the appellant noted that he developed phlebitis in 1970.  In his October 2008 substantive appeal (VA Form 9), the appellant stated that he had leg cramps during boot camp and was told to "suck it up."  He stated that, upon discharge he noticed a small red streak on his right leg and that about a year later he sought medical treatment for the symptoms.  

During his March 2010 Board hearing, the appellant testified before the undersigned Veterans Law Judge that during boot camp in 1969 he developed what he believed was a cramp in his leg in the pool and was not allowed to get out of the pool at that time.  He stated that right afterwards he immediately saw a long red streak in his calf which was very painful.  

A November 2006 statement from A.R., the appellant's ex-wife, noted that she had lived with the appellant between June 1970 and December 1976 and that the appellant had received treatment for embolism since 1970 and that no explanation for the appellant's clotting problems were given.  Similarly, November and December 2006 statements from P.E., P.M, E.L., G.L., and J.M. all note that the appellant had been using anticoagulants since 1970.  

The claims file includes numerous statements from private physicians in support of the appellant's claim.  Included in the claims file is an October 2006 letter from Dr. M.H. which stated that by the appellant's history, the appellant had received anticoagulation for 25 years or more.  Dr. M.H. stated that from review of past records, it was obvious that this condition did occur while the appellant was in military service.  He further stated that while the appellant was predispositioned genetically to deep vein thrombosis, activities during military service certainly could have led to episodic deep vein thrombosis.  In a November 2006 statement, Dr. P.S. noted that he saw the appellant in 1970 with severe thrombophlebitis.  In November 2006 Dr. S.M. stated that the appellant's problems with deep vein thrombosis began in 1970 during the appellant's military service.  Dr. S.M. stated that the appellant was subsequently released from the military, having been physically disqualified.  In an October 2008 letter from Dr. P.S., Dr. P.S. stated that the appellant first developed phlebitis while in boot camp in 1969 and that he first treated the appellant in 1970.  Finally, the claims file includes an October 2009 letter from Dr. L.A. who stated that the appellant was more prone to phlebitis secondary to a gene mutation.

The Board must weigh the evidence for the appellant's claim and the evidence against it.  If the evidence is in equipoise or in favor of the appellant's claim, his claim is granted.  If the preponderance of the evidence is against the appellant's claim, the claim is denied.  In this case, for the reasons stated below, the Board finds that the preponderance of the evidence is against the appellant's claim.  

In evaluating the weight given to evidence, to include lay statements, there is generally a three step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Second, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

A lay person is competent to report on that which she or he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) it was held that a lay person can speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  However, a lay person is not competent to render an opinion of etiology where the question of etiology goes beyond a simple and immediately observable cause-and-effect relationship.  Id.

The Board notes that the appellant is competent to testify as to observable symptoms such as leg cramps or red "streaks" down the right leg.  The Board finds, however, that inconsistencies in the appellant's reports negatively impact the credibility of his contentions.  

In this regard, the Board notes that on some occasions the appellant has asserted that he noticed a red welt or red streak on his right leg immediately upon leaving the pool in July 1969 and has, at other times stated that he noticed this upon discharge.  Service treatment records do not, however, demonstrate any treatment for or complaints of a right leg disorder despite the fact that in November 1969 the appellant was treated for a twisted left ankle.  This goes against the appellant's contention that one did not complain about injuries in the Marines.  The appellant's period of ACDUTRA is shown to have ended in December 1969; presumably, then if the appellant had suffered from the symptoms he claimed during boot camp regarding his right leg, such as a red line in his calf, he would likely have mentioned them upon being in sick call and being examined for a twisted left ankle.  Moreover, and contrary to his statement that one did not complain about injuries in the Marines, in November 2006 the appellant stated that he did complain of a right leg injury and was told he should "suck it up" and the appellant's treatment in November 1969 shows that he did go to sick call for injuries.  Accordingly, the appellant's assertion as to why his treatment records are silent as to a right leg injury is unpersuasive.

Further, in his June 1971 report of medical history, the appellant reported that he did not have, nor had he had a history of cramps in his legs; he did, however, note eye and ear, nose or throat trouble.  At that time he also denied having any illness or injury other than what was reported on the form and denied being treated by any medical practitioners during the prior five years.  In a statement of his present health in his own words, he simply wrote "nervous".  He did not mention phlebitis, right leg problems, or being on anticoagulants.  In this case, the appellant is not shown to complain of any right leg disorder in service, yet is shown to have made reports of other disorders, which goes against his assertions that he had a right leg disorder upon discharge from ACDUTRA and that he has been treated with anticoagulants for phlebitis since 1970.  Such inconsistency between his report of medical history in 1971, wherein he specifically denied having symptoms of leg cramps, versus his current contention describing that very symptom as occurring in boot camp, as well as his denials of treatment or any other illness or injury not noted further diminishes the credibility of his current assertions of being on anticoagulants for phlebitis since 1970.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  

Moreover, in a private treatment record dated December 1971 from Dr. P.S., it was noted that the appellant developed overt phlebitis of the right leg two months prior while swimming during mid-October.  Significantly, this period is not shown to have occurred during periods of either ACDUTRA or INACDUTRA.  Dr. S.M. noted the appellant's past medical history involved the usual childhood diseases and that the past medical history was okay.  He was diagnosed with overt thrombophlebitis, rule out collagen vascular disease, rule out cancer with migratory phlebitis, and rule out rheumatic sequel.  He was prescribed heparin and elastic stockings, and told to keep legs elevated and to stop smoking.  An entry 3 days later noted the appellant had not started his heparin yet.  He was again told to take heparin daily for 7 days and to return in one week.  Review of the records from Dr. P.S. dated in 1971 and 1972 suggests that the December 1971 visit was the first visit with this provider, that the appellant's symptoms of phlebitis began in October 1971, and that he was not on heparin until December 30, 1971, at the earliest.  

Such medical records are entitled to the greatest probative weight as they were prepared for treatment purposes very close in time to the appellant's military service.  Indeed, this record suggests that the pool injury the appellant recalls being the onset of his phlebitis is strikingly similar to what he reported to Dr. P.S. as occurring in October 1971.  

This evidence is also consistent with the military retention examination completed in June 1971, wherein no such complaints or findings of phlebitis were noted, and the appellant denied receiving treatment for any conditions other than those noted (which did not include phlebitis or any right leg disorder). 

For the reasons set forth above, the Board finds the appellant's current contentions of suffering a right leg injury in a pool in boot camp in 1969, observing a red line on his right leg either at that time or right after leaving service, and being on anticoagulants since 1970 are not reliable or credible.  See Buchanan, 451 F.3d at 1337 (Board can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).  In short, the appellant's report of his first observations of a red line on his leg have been inconsistent, his assertion that one did not go to sick call is inconsistent with his seeking treatment for a left ankle sprain, he specifically denied the presence of leg cramps and denied receiving medical treatment for any conditions other than those noted on his report of medical history in June 1971, and he reported to Dr. P.S. in December 1971 that his symptoms began in October 1971.  

The Board acknowledges that there are medical reports in the claims file dating from the 1979 wherein the appellant has variably reported a history of phlebitis beginning in 1970 or 1971.  However, such history was provided by the appellant at that time, and is less probative and credible than the December 1971 medical report from Dr. P.S. and the July 1971 reserve retention examination and report of medical history.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence can have greater probative value than history as reported by the claimant).  

The Board is cognizant that Dr. M.H. and Dr. S.M. have suggested a link between the appellant's service and his phlebitis.  However, these opinions are afforded little weight.  First, Dr. M.H. stated that the appellant's activities during military service certainly could have led to episodic deep vein thrombosis.  This assertion is speculative at best and is therefore afforded little probative weight.  Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting that the use of the phrase "could not rule out" was too speculative to establish medical nexus); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (holding that medical opinions are speculative and of little or no probative value when a physician makes equivocal findings such as "the veteran's death may or may not have been averted").  Further, despite Dr. M.H.'s contention that he reviewed "past medical records," his findings appear to be based on the premise that the condition occurred while the appellant was in service.  However, no distinction between being a reservist and actually being on ACDUTRA was made.  

Moreover, the medical opinion from Dr. S.M. stated that he reviewed the appellant's past history and medical records; however, he stated that the appellant's deep vein thrombosis began in 1970 while in the military.  Again, this opinion makes no distinction between reserve service and actually being on ACDUTRA.  Additionally, the conclusion appears to be based on false information as noted by his belief that the appellant was discharged secondary to physical disqualification whereas the service records reflect that the appellant was found to be unfit for retention secondary to anxiety disorder and immature personality.  

Further, Dr. P.S.'s report of treating the appellant in 1970 is inconsistent with the treatment records we have from him dated in 1971 and 1972, noting that the onset of symptoms of phlebitis occurred in October 1971.  The appellant did not respond to the July 2010 request for him to complete a release form so additional records could be obtained from Dr. P.S. to confirm treatment earlier than 1971.  "The duty to assist is not always a one-way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

As the opinions above are based on an inaccurate factual premise and upon a history provided by the appellant that is inconsistent with medical records and his assertions contemporaneous to his military service, the opinions from Dr. S.M., Dr. M.H. and Dr. P.S. are accorded no probative weight.  See Madden v. Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is entitled to discount the weight, credibility, and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence); see also Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that "an opinion based upon an inaccurate factual premise has no probative value").

The Board has also considered the letters offered in support of the appellant's claim from P.E., P.M, E.L., G.L., and J.M.  However, none of these letters provide any information concerning the alleged injury of the appellant's leg during basic training, nor do they establish that the appellant began anticoagulation therapy during a period of ACDUTRA.  Moreover, these statements were rendered more than 30 years after the appellant's reserve service.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed.Cir.2006) (Board can the significant time delay between the affiants' observations and the date on which the statements were written).  Accordingly, the Board does not find such evidence particularly reliable nor persuasive as to the actual date of onset of the Veteran's phlebitis.

In summary, the most probative evidence indicates that the appellant did not suffer a right leg injury during a period of ACDTURA or INACDUTRA or phlebitis during a period of ACDTURA, and indicates that the appellant's initial onset of phlebitis occurred in October 1971, after his period of ACDUTRA.  Accordingly, the preponderance of the evidence is against the claim for service connection for phlebitis with embolism, and the claim is denied. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER


Entitlement to service connection for migratory phlebitis with embolism is denied.




____________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


